J-S03009-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                       v.                      :
                                               :
                                               :
    MARCEL J. COOK                             :
                                               :
                       Appellant               :   No. 973 WDA 2021

              Appeal from the PCRA Order Entered August 2, 2021
     In the Court of Common Pleas of Allegheny County Criminal Division at
                        No(s): CP-02-CR-0000391-1986


BEFORE:      LAZARUS, J., SULLIVAN, J., and PELLEGRINI, J.*

MEMORANDUM BY LAZARUS, J.:                             FILED: MARCH 28, 2022

        Marcel J. Cook appeals, pro se, from the order, entered in the Court of

Common Pleas of Allegheny County, dismissing his amended petition for writ

of habeas corpus,1 which the court properly treated2 as his sixteenth petition
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1Cook originally filed a petition for review in the Commonwealth Court and
named as respondents Governor Tom Wolf, Joe Scarnati, President Pro
Tempore of the Pennsylvania State Senate, and Mike Turzai, Speaker of the
Pennsylvania House of Representatives. The respondents filed preliminary
objections raising, inter alia, the jurisdiction of the Commonwealth Court. The
Commonwealth Court ultimately concluded that Cook’s petition was actually a
petition for writ of habeas corpus and transferred the matter to the Court of
Common Pleas.

2 In his amended petition for writ of habeas corpus, Cook asserted that 18
Pa.C.S.A. § 1102(b) (imposing mandatory life sentence for second-degree
murder), under which he was sentenced in 1986, was unconstitutional, as it
constituted cruel and unusual punishment in violation of the Eighth
Amendment and was violative of his due process rights because it failed to
(Footnote Continued Next Page)
J-S03009-22



filed under the Post Conviction Relief Act (“PCRA”), 42 Pa.C.S.A. § 9541-9546.

Upon review, we affirm.

       On July 22, 1986, Cook entered a negotiated guilty plea to second-

degree murder and robbery.             On September 29, 1986, the trial court

sentenced him to a mandatory term of life imprisonment without parole. This

Court affirmed his judgment of sentence on June 3, 1988, and Cook did not

seek allowance of appeal to the Supreme Court. In the ensuing years, Cook

filed a total of sixteen PCRA petitions, including the most recent petition at

issue here, initially filed in the Commonwealth Court on August 22, 2019. See

n.1, supra. Following transfer to the Court of Common Pleas, Cook sought

leave to amend his petition, which the PCRA court granted. Cook filed a pro

se amended petition on May 25, 2021, seeking release from prison on

____________________________________________


include additional sentencing options. He requested that he be “extricated
from his illegal confinement and detention.” Amended Petition for Writ of
Habeas Corpus, 5/25/21, at [7]. Although Cook argues that his petition
should not have been treated as a PCRA petition, it is clear that the relief he
seeks—discharge from custody—is a remedy available under the PCRA and,
as such, his petition was properly treated as one filed under the PCRA. See
Commonwealth v. Thompson, 199 A.3d 889 (Pa. Super. 2018) (holding
discharge from custody is relief contemplated by PCRA and, thus, petition for
habeas corpus seeking release on Eighth Amendment grounds properly
treated as PCRA petition); see also 42 Pa.C.S. § 6503(b) (“The writ of habeas
corpus shall not be available if a remedy may be had by post-conviction
hearing proceedings authorized by law.”); 42 Pa.C.S.A. § 9542 (“This
subchapter provides for an action by which persons . . . serving illegal
sentences may obtain collateral relief.      The action established in this
subchapter shall be the sole means of obtaining collateral relief and
encompasses all other common law and statutory remedies for the same
purpose that exist when this subchapter takes effect, including habeas
corpus[.]”).


                                           -2-
J-S03009-22



constitutional grounds. See n.2, supra. On June 21, 2021, the PCRA court

entered an order in which it: indicated that it would treat Cook’s petition as

one filed under the PCRA; gave Cook notice under Pa.R.Crim.P. 907 of its

intention to dismiss the petition; and notified Cook that he had 20 days to file

a response. See Trial Court Order, 6/21/21. On July 1, 2021, Cook filed two

documents with the Clerk of Courts.3             The PCRA court issued an order

dismissing Cook’s petition on August 2, 2021. Cook filed a timely pro se notice

of appeal, followed by a pro se court-ordered Pa.R.A.P. 1925(b) concise

statement of errors complained of on appeal.

       Prior to addressing Cook’s appellate claims, we must determine whether

the PCRA court properly determined that his petition was untimely and,

therefore, it lacked jurisdiction to consider its merits. The timeliness of a PCRA

petition is a jurisdictional threshold and may not be disregarded in order to

reach the merits of the claims raised in a PCRA petition that is untimely.

Commonwealth v. Lawson, 90 A.3d 1, 4 (Pa. Super. 2014). Generally, a

petition for relief under the PCRA, including a second or subsequent petition,

must be filed within one year of the date the judgment of sentence becomes

final unless the petitioner alleges, and proves, that an exception to the time

____________________________________________


3 Cook filed one document titled “Motion to Dismiss” and another styled as
follows: “Petition To Response To Commonwealth’s Answer Thereto, Filed On
May 25, 2021, Being The Secondary Respondent However The Primary
Respondents Governor Tom Wolf; Joe Scarnati (Senate of Pennsylvania); Mike
Turzai (Pennsylvania House of Representatives) Does Not Timely File A
Response To Order Of Court Day Of May 17, 2021, Parties Wishing To Oppose
Petitioner Marcel J. Cook Amended Petition On Or Before June 1, 2021.”

                                           -3-
J-S03009-22



for filing the petition, set forth at 42 Pa.C.S.A. §§ 9545(b)(1)(i-iii), is met.4 A

PCRA petition invoking one of these statutory exceptions must be filed within

60 days of the date the claims could have been presented. See 42 Pa.C.S.A.

§ 9545(b)(2).5

        Here, Cook’s judgment of sentence became final on July 5, 1988, at the

expiration of the 30-day period for seeking allowance of appeal to the

Pennsylvania Supreme Court.6           See 42 Pa.C.S.A. § 9545(b)(3); Pa.R.A.P.

____________________________________________


4   The exceptions to the timeliness requirement are:

        (i) the failure to raise the claim previously was the result of
        interference of government officials with the presentation of the
        claim in violation of the Constitution or laws of this Commonwealth
        or the Constitution or laws of the United States.

        (ii) the facts upon which the claim is predicated were unknown to
        the petitioner and could not have been ascertained by the exercise
        of due diligence; or

        (iii) the right asserted is a constitutional right that was recognized
        by the Supreme Court of the United States or the Supreme Court
        of Pennsylvania after the time period provided in this section and
        has been held by that court to apply retroactively.

42 Pa.C.S.A. §§ 9545(b)(1)(i-iii).

5 On October 24, 2018, the General Assembly amended subsection 9545(b)(2)
to enlarge the time in which a petitioner may invoke a PCRA time-bar
exception from 60 days to one year from the date the claim arises. See Act
2018, Oct. 24, P.L. 894, No. 146, § 2, effective in 60 days [Dec. 24, 2018].
However, the amendment applies only to claims arising on December 24,
2017, or thereafter. Id. at § 3. In this case, Cook’s claims arose at the time
of his sentencing in 1986. Accordingly, the 60-day period applies.

6 The thirtieth day following this Court’s affirmance of Cook’s judgment of
sentence was a Sunday; the following day was the July Fourth holiday. As
(Footnote Continued Next Page)


                                           -4-
J-S03009-22



903(a). Thus, Cook had until January 16, 1997, to file a timely PCRA petition.7

Cook’s instant amended petition, filed on May 25, 2021, was filed more than

32 years after his judgment of sentence became final. Accordingly, Cook’s

petition is patently untimely, unless he has satisfied his burden of pleading

and proving that one of the enumerated exceptions applies. See Hernandez,

supra.

       Cook failed to plead and prove an exception to the time bar in his

amended petition. Accordingly, the PCRA court correctly determined that it

lacked jurisdiction to address Cook’s claims and we, therefore, affirm the order

denying post-conviction relief.

       Order affirmed.




____________________________________________


such, those days were omitted from the computation of time pursuant to 1
Pa.C.S.A. § 1908.

7  Effective January 16, 1996, the PCRA was amended to require a petitioner
to file any PCRA petition within one year of the date the judgment of sentence
becomes final. 42 Pa.C.S.A. § 9545(b)(1). Where, as in Cook’s case, a
petitioner’s judgment of sentence became final on or before the effective date
of the amendment, a special grace proviso allowed first PCRA petitions to be
filed by January 16, 1997. See Act of November 17, 1995, P.L. 1118, No. 32
(Spec. Sess. No. 1), § 3(1).

                                           -5-
J-S03009-22


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/28/2022




                          -6-